Case: 10-40247 Document: 00511280322 Page: 1 Date Filed: 11/01/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          November 1, 2010
                                     No. 10-40247
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

ISMAEL R. GARZA,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 2:10-CR-120-1


Before HIGGINBOTHAM, SMITH and HAYNES Circuit Judges.
PER CURIAM:*
       Ismael R. Garza appeals from the district court’s imposition of two
consecutive terms of imprisonment following the revocation of his terms of
supervised release.         The district court imposed eight-month terms of
imprisonment on each revoked count, to be served consecutively, followed by four
months of supervised release. The eight-month sentences were within the eight-
to fourteen-month guidelines range and were below the twelve-month statutory
maximum.

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-40247 Document: 00511280322 Page: 2 Date Filed: 11/01/2010

                                 No. 10-40247

      Garza argues that the district court reversibly erred by interpreting the
Guidelines policy statements as recommending that the guidelines range be
applied cumulatively to each term of supervised release revoked. Relying largely
on U.S.S.G. § 5G1.2, he argues that, like the Guidelines applicable at initial
sentencing, the revocation policy statements should be interpreted as requiring
one guidelines range applicable globally to all revoked terms of supervised
release and as allowing consecutive sentences only as necessary to achieve the
total punishment recommended by the guidelines range.
      The record does not support Garza’s underlying premise, that the district
court believed that the policy statements recommended that the guidelines range
be applied cumulatively to each term of supervised release revoked. The district
court had authority under 18 U.S.C. § 3584(a) to impose consecutive sentences
of imprisonment in its revocation of Garza’s concurrent terms of supervised
release.   United States v. Gonzalez, 250 F.3d 923, 925-29 (5th Cir. 2001).
Additionally, we have rejected the argument that the policy statements in
Chapter 7 of the Guidelines should be read to preclude the imposition of
consecutive sentences. Id. at 929 n.8.
      The judgment of the district court is AFFIRMED, and Garza’s motion to
expedite the appeal is DENIED.




                                         2